         Case 1:18-cv-08607-LGS Document 27 Filed 04/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________ X
                                                :
THE NEW YORK TIMES COMPANY, NICHOLAS            :
CONFESSORE, and GABRIEL DANCE,                  :
                                                :
                        Plaintiffs,             :
                                                :                   18 Civ. 8607 (LGS)
            - against -                         :
                                                :
FEDERAL COMMUNICATIONS COMMISSION,              :
                                                :
                        Defendant.              :
________________________________________________ X


                       PLAINTIFFS’ NOTICE OF CROSS-MOTION
                            FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and all

prior papers and proceedings in this action, Plaintiffs The New York Times Company, Nicholas

Confessore, and Gabriel Dance (“The Times”) move the Court for an order denying the motion

for summary judgment of Defendant Federal Communications Commission (“FCC”) and

granting The Times’s cross-motion for summary judgment by directing the FCC to make public

within 20 days, pursuant to 5 U.S.C. § 552, the API proxy server log entries for comments filed

in the net neutrality proceeding. The Times further respectfully requests that the Court award

The Times the costs of these proceedings, including reasonable attorney’s fees, as expressly

permitted by 5 U.S.C. § 552(a)(4)(E), and grant such other and further relief as the Court deems

just and proper.

       PLEASE TAKE FURTHER NOTICE that the FCC will file its reply and opposition to

The Times’s cross-motion by May 2, 2019. The Times will file its reply by May 22, 2019.
         Case 1:18-cv-08607-LGS Document 27 Filed 04/10/19 Page 2 of 2




Dated: New York, NY
       April 10, 2019




                                          Respectfully submitted,

                                                 /s/ David E. McCraw

                                          David E. McCraw, Esq.
                                          Al-Amyn Sumar, Esq.
                                          The New York Times Company
                                          Legal Department
                                          620 Eighth Avenue, 18th Floor
                                          New York, NY 10018
                                          Phone: (212) 556-4031
                                          Fax: (212) 556-4634
                                          mccraw@nytimes.com

                                          John D. Clopper, Esq.
                                          Clopper Law PC
                                          43 West 43rd Street, Suite 95
                                          New York, NY 10036
                                          Phone: (347) 752-7757
                                          jclopper@clopperlaw.com

                                          Attorneys for Plaintiffs


To:

Tomoko Onozawa
Assistant U.S. Attorney
U.S. Attorney’s Office for the
Southern District of New York
86 Chambers Street
New York, NY 10007

Attorney for Defendant

(via ECF)
